and had limited the child's telephone visitation with respondent.
                  Additionally, at the evidentiary hearing, respondent, her father, and her
                  friend testified that appellant was stalking and harassing respondent
                  after their relationship ended, which in part led to respondent's relocation.
                  The district court also considered the interviews of the child and his two
                  half-brothers, in which one of the half-brothers stated that appellant had
                  abused him during the time they all resided together and that he is afraid
                  of appellant.
                              After the evidentiary hearing, the district court granted
                  respondent's motion. The district court found that respondent had a good
                  faith basis for the relocation and that the relocation would be in the child's
                  best interest because, among other reasons, respondent was the party
                  more likely to foster a relationship between the child and the noncustodial
                  parent and the relocation would permit the child to have a relationship
                  with his half-brothers, which would not be possible if the child remained
                  in Nevada because his half-brothers spend their school breaks with their
                  father in Michigan. The district court found that appellant was very
                  uncooperative and resistant to the child having frequent associations with
                  respondent despite respondent's flexible and accommodating approach
                  with appellant's visitation requests. The court also found that the level of
                  conflict between the parties is high and appellant attempts to control
                  respondent and is verbally abusive to her. Further, the court found that
                  appellant's restriction on the child's contact with respondent, her family,
                  and his half-brothers was not done in the child's best interest, but instead
                  to control and ultimately frustrate the child's relationship with




SUPREME COURT
       OF
    NEVADA
                                                         2
(0) 194M    ae,
                 respondent. Thus, the district court awarded respondent primary physical
                 custody and granted her request to relocate the child to North Carolina
                             Having considered the parties' arguments and the record on
                 appeal, we conclude that the district court did not abuse its discretion in
                 granting the custody modification and relocation motion.      See Wallace v.
                 Wallace, 112 Nev. 1015, 1019, 922 P.2d 541, 543 (1996) (providing that
                 this court reviews a child custody decision for an abuse of discretion); see
                 also Druckman v. Ruscitti, 130 Nev., Adv. Op. 50, 327 P.3d 511, 515
                 (2014). The district court did not abuse its discretion when concluding
                 that respondent had a good faith basis for the relocation because she had
                 lost her job, she had family in North Carolina that was willing to assist
                 her financially and with housing, and she wished to escape appellant's
                 stalking and obsessive behavior.    Druckman, 130 Nev., Adv. Op. 50, 327
P.3d at 515 (requiring a parent to demonstrate a good faith basis for the
                 relocation). Appellant argues that in determining whether respondent
                 had a good faith basis for the relocation, the district court should not have
                 considered the evidence offered at the evidentiary hearing indicating that
                 appellant was stalking and harassing respondent because those
                 allegations were not included in respondent's motion to relocate.
                 Appellant, however, did not raise this issue below and never challenged
                 the court's consideration of that evidence in regard to whether it
                 established a good faith basis for the relocation, and thus, he has waived
                 this argument.     Old Aztec Mine, Inc. v. Brown,   97 Nev. 49, 52, 623 P.2d
981, 983 (1981).
                             In regard to appellant's argument that respondent failed to
                 demonstrate a change in circumstances warranting custody modification,



SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    e
                  we conclude that argument lacks merit. The parties had joint physical
                  custody, and therefore, respondent was not required to demonstrate a
                  change in circumstances when requesting a modification of custody.         See
                  Castle v. Simmons, 120 Nev. 98, 103 n.7, 86 P.3d 1042, 1046 n.7 (2004)
                  ("In joint physical custody cases, the child's best interest is the only factor
                  governing modification."). Further, respondent's relocation to North
                  Carolina prior to the filing of her motion demonstrated a substantial
                  change in circumstances warranting a modification.        Hayes v. Gallacher,
                  115 Nev. 1, 7, 972 P.2d 1138, 1141 (1999).
                              Finally, the district court conducted an evidentiary hearing
                  and entered lengthy factual findings regarding the child's best interest
                  under NRS 125.480 (2009) and each of the factors outlined in Schwartz v.
                  Schwartz, 107 Nev. 378, 383, 812 P.2d 1268, 1271 (1991). See Druckman,
                  130 Nev., Adv. Op. 50, 327 P.3d at 515 (requiring the court to consider the
                  Schwartz factors along with the child's best interests in resolving a motion
                  to relocate). Such matters are within the district court's sound discretion
                  and appellant has not demonstrated the court abused that discretion.
                  Wallace, 112 Nev. at 1019, 922 P.2d at 543. The evidence in the record on
                  appeal shows that the child will be unable to maintain a relationship with
                  his two half-brothers if he remains in Nevada with appellant, NRS
                  125.480(4)(i) (2009), and that respondent is the parent more likely to
                  foster a relationship between the child and the noncustodial parent, NRS
                  125.480(4)(c) (2009). Thus, the district court's decision to award
                  respondent primary physical custody and grant her motion to relocate is
                  supported by substantial evidence.      See Ogawa v. Ogawa, 125 Nev. 660,
                  668, 221 P.3d 699, 704 (2009) (explaining that this court will not set aside



SUPREME COURT
        OF
     NEVADA
                                                         4
(0) 1947A    ae
                the district court's factual findings if they are supported by substantial
                evidence). Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.'




                                                             Parraguirre


                                                                                         J.
                                                             Douglas


                CHERRY, J., dissenting:
                              Because I disagree with my colleagues' decision to affirm the
                district court's order granting respondent's motion to relocate, I must
                dissent. The district court improperly relied on respondent's accusations
                of stalking and harassment in concluding that she established a good faith
                basis for the relocation because respondent failed to include these
                allegations in her motion to relocate. If these allegations had been the
                true basis for respondent's relocation, she wOuld have plainly stated them
                in her motion. Further, appellant was never convicted of stalking or
                harassing respondent, and thus, there was not substantial evidence to
                support those accusations.    See Ogawa v. Ogawa, 125 Nev. 660, 668, 221
P.3d 699, 704 (2009) (explaining that this court reviews a district court's
                factual findings for an abuse of discretion and will set them aside when
                they are not supported by substantial evidence).


                      1 We   vacate the stay imposed by our July 14, 2015, order.




SUPREME COURT
        OF
     NEVADA
                                                       5
(0) 1907A
                            When looking past those accusations and focusing on
                respondent's motion to relocate, the primary basis for the motion was
                respondent's inability to obtain a job in Nevada. Yet, she relocated to
                North Carolina to work in an entry-level position at Lowes and she
                conceded that she never applied for the same position at a Lowes located a
                short distance from her Nevada home. Thus, respondent failed to
                demonstrate the threshold showing of a good faith basis for the relocation
                and the district court should have denied her motion on this ground alone.
                Druckman v. Ruscitti, 130 Nev., Adv. Op. 50, 327 P.3d 511, 515 (2014)
                ("the requesting parent must demonstrate a sensible, good faith reason for
                the move before the court considers the motion" and failure to do so is
                grounds to deny the request to relocate (internal quotations omitted)).
                            If respondent wished to relocate, she had that freedom, but
                she would do so at the expense of a substantial custodial relationship with
                her child unless she could prove it was in the child's best interest for her to
                have primary physical custody.      See Potter v. Potter, 121 Nev. 613, 618,
                119 P.3d 1246, 1249(2005) ("When a parent with joint physical custody of
                a child wishes to relocate outside of Nevada with the child, the parent
                must move for primary physical custody for the purposes of relocating"
                and the court must consider whether primary custody is in the child's best
                interest). Here, respondent failed to meet that burden. Before filing her
                motion to relocate, respondent left the child in appellant's care for more
                than two months suggesting that she felt the child remaining in Nevada
                with appellant was in the child's best interest. See Troxel v. Granville, 530
U.S. 57, 68 (2000) (explaining that it is presumed that a parent will make
                decisions that are in their children's best interest). Her departure enabled



SUPREME COURT
        OF
     NEVADA
                                                       6
(0) 1947A
                appellant to establish a stable environment and routine for the child,
                which in this case included appellant going to the child's school every day
                at lunch to check the child's blood sugar levels because of his medical
                condition. Additionally, the child requested to remain in Nevada with
                appellant. And, the evidence offered at the evidentiary hearing
                demonstrated that even prior to respondent's departure, while the parties
                were together, appellant had been the child's primary caretaker for most
                of the child's life.
                              Accordingly, respondent failed to demonstrate why it was in
                the child's best interest to be uprooted from the parent who had primarily
                cared for him throughout his life. While her unilateral decision to move
                necessitated a modification of custody, the fact that she is the mother and
                she has relocated does not, in and of itself, demonstrate that she is the
                best parent to have primary physical custody of the child. Primm v. Lopes,
                109 Nev. 502, 505, 853 P.2d 103, 105 (1993) (concluding that the mother's
                relocation was properly considered when the district court determined
                that the child's best interest was served by providing the father with
                primary physical custody in Nevada). Thus, the district court abused its
                discretion in determining that it was in the child's best interest for
                respondent to have primary physical custody and permitting the
                relocation. Wallace, 112 Nev. at 1019, 922 P.2d at 543.
                              For these reasons, I would reverse the district court's order
                modifying custody and granting respondent's motion to relocate and
                remand this matter for further proceedings.




SUPREME COURT
        OF
     NEVADA
                                                      7
(0) 1947A
                  cc: Hon. Vincent Ochoa, District Judge, Family Court Division
                       M. Nelson Segel, Settlement Judge
                       Pecos Law Group
                       Barnes Law Group
                        Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA
                                                     8
(()) 1947A    e